Title: To George Washington from James Lovell, 12 May 1777
From: Lovell, James
To: Washington, George



Honored dear Sir
Philada May 12th 1777

By the singular manner in which General Lee gives out his characterizing opinions Monsr Malmedy was exalted to a colonial rank in Rhode Island which will be a source of pain to him contrary to the intention of his mentioned zealous friend. Congress has aimed by passing over one continental gradation, from Major to Colonel, to lessen that pain to this Gentleman, who is high in his professions of ambition to give signal testimony, in the field, of his attachment to our cause. I wish every one under your Excellency’s command would fullfil all their professions made at entrance into commission, that, so, one considerable portion of anxiety might be deducted from that load which falls upon you in your virtuous superintendance of our armies.
The Bearer appears to me to be sensible & spirited. But, it was not to pass compliments upon him that I now write, tho at his request. It was rather that I might not appear backward to any call which affords me opportunity of professing myself Your Excellency’s Obliged devoted Friend & Humble Servant

James Lovell

